Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 18 Sept 2021 have been fully considered but they are moot in view of the new grounds of rejection presented herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13, 18-19, 21-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN106079495A, cited in an IDS submitted 5 December 2019, hereinafter “Wang,” espacenet translation provided herewith).

Regarding claim 13, Wang teaches a 3D printer comprising: 
a liquid storage tank (page 1 teaches that the membrane taught therein is used to replace prior art membranes at the bottom of liquid storage tanks in additive manufacturing) configured to hold a polymerization liquid; and 
an anti-sticking element (figure 1 shows low surface energy modification layer 3; pages 2-3 teach the reduction in adhesion through the anti adhesion film 3) arranged on a bottom of the liquid storage tank (see Fig. 1 showing 3 deposited on the transparent quarts substrate 1) and in contact with the polymerization liquid (pages 2-3 teaches contact with the liquid), the anti-sticking element being a polymer thin film (pages 2 and 4 teach fluorsilane to create the film) used as a covering part for the liquid storage tank (see background on page 1 stating that the membrane taught therein is used to replace prior art membranes at the bottom of liquid storage tanks in additive manufacturing)  and comprising a plurality of microscopic (page 2 teaches nano-structure layers) three-dimensional modules (see Fig. 1 showing the plurality of modules), 
wherein a three-dimensional part is formed by polymerization (see pages 2-3 teaching that the cured resin is partially in contact with the bottom of the groove) of the polymerization liquid in a vicinity of the bottom of the liquid storage tank, the three-dimensional part directly contacts (see pages 2-3 teaching that the cured resin is partially in contact with the bottom of the groove) with the anti-sticking element, and the anti-sticking element prevents the three-

Regarding claim 18, Wang teaches wherein at least one of the plurality of microscopic three-dimensional modules comprises a protrusion structure (see Fig. 1 showing a protrusion structure) that reduces an area (see last paragraph of page 2 to first paragraph of page 3) of the at least one of the plurality of microscopic three-dimensional modules that is in contact with the polymerization liquid.

Regarding claim 19, Wang teaches wherein a shape of at least one of the plurality of microscopic three-dimensional modules is selected from a group consisting of a cylinder, a cone (see Fig. 1 showing a plurality of protruding cones), a tower, a boss, and a hole.

Regarding claim 21, Wang teaches wherein the anti-sticking element comprises a fluorine-containing (pages 2 and 4 teach fluorsilane to create the film) polymer thin film.

Regarding claim 22, Wang teaches further comprising a light source (page 1 teaches that the bottom of the tank is configured for light transmission) configured to irradiate the polymerization liquid in the vicinity of the bottom (see last paragraph of page 2 to first paragraph of page 3 teaching the cured resin partially touching the bottom of the tank) of the liquid storage tank to form the three-dimensional part.



Regarding claim 25, Wang teaches wherein the anti-sticking element is integrally formed (pages 2, 4, and 6 teach baking the surface layer onto the quarts substrate for 1 hour at 170 degrees Celsius) with the liquid storage tank.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.  
Regarding claim 14, Wang teaches wherein the three- dimensional part is separated from the anti-sticking element through movement of the base (the background section teaches the peeling by movement in the z direction of the z direction table) and the three-dimensional part formed between the anti-sticking element and the base (see background, naturally the part is peeled from the base after it is formed, see the background section). 
 Wang fails to explicitly teach wherein an adhesion force between the three-dimensional part and the anti-sticking element is at least 50% less than the adhesion force between the three-dimensional part and a base, 
Wang teaches that because the contact area between the cured part and the membrane is significantly reduced the adhesion force is also significantly reduced (pages 2-3). Thus, the sticking force is a result effective variable dependent upon the amount of contact with the cured part. See MPEP 2144.05.II (teaching routine optimization and result effective variables)).  

Claims 15-17, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yakubov et al. (US 20160288413 A1, hereinafter “Yakubov”). 


In the same field of endeavor Yakubov teaches that nanostructure layers may have dimenions of 1:1 (see Fig. 3A) between and within modules. 
Further, Yakubov teaches that the width between various portions of the modules may be in the range of 50 to 1000 microns. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wang and Yakubov. Both references teach the use of microscopic layers in order to reduce the adhesion between the printed part. Thus, either configuration is obviously substitutable. 

Regarding claim 23, Wang fails to teach wherein the light source is selected from a group consisting of a full spectrum halogen lamp, an ultraviolet light-emitting diode, and a laser diode.
In the same field of endeavor Yakubov teaches that a light source for stereolithography may be LED’s, solid state lasers, a xenon lamp, a mercury lamp, etc. ([0024]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wang and Yakubov. Wang fails to teach what type of light may cure photopolymer resin, thus a person having ordinary skill in the art before the effective filing date would have been motivated to look to Yakubov to find a suitable type of light for resin curing. 

Regarding claim 24, Wang fails to explicitly teach wherein the anti-sticking element is located between the light source and a base, the 3D printer further comprising a driving device 
In the same field of endeavor Yakubov teaches that the antisticking element structure may be between a light source and the base (see fig. 1 and accompanying text) with a driving device for moving the base away from the light source (0026). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yakubov and Wang, as Yakubov teaches that the jagged tank structures reduce surface tension (0035), which has been a problem in the prior art. Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boot et al. (US 20090309267 A1) showing a thin film polymer with modules that covers the tank of a SLA apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742